The plaintiffs have brought an action in two counts seeking an injunction restraining the city of Hartford and certain of its officers from demolishing or destroying, in whole or in part two public memorial bridges known as the Hoadley Memorial Bridge and the Trumbull Street Bridge in said city. The plaintiffs describe themselves as "citizens, residents and substantial taxpayers of, and owners of property in and taxed by the city of Hartford" and claim to be bringing this action in behalf of themselves and all other citizens, residents and taxpayers of said city of Hartford.
The defendants demur to the complaint, claiming that, because in § 212 of the General Statutes, it is made the duty of the attorney general to "represent the public interest in the protection of any gifts, legacies or devises for public and charitable purposes," the plaintiffs are without authority to maintain the present action.
The complaint refers to the Hoadley Memorial Bridge as a "charitable gift" . . . "dedicated to the public," and to the Trumbull Street Bridge as a memorial to Horace Bushnell erected by use of a sum of money, the gift of Dotha Bushnell Hillyer, as a memorial to her father, which money was "accepted by said city for the benefit of its citizens and the public generally as a charitable gift."
   It appears that under these allegations the attorney general of Connecticut might very properly be a party plaintiff and should be cited in as such a party. However, the complaint also sets out that the plaintiffs have themselves an interest both pecuniary and otherwise, which the defendants by this demurrer admit. It therefore cannot be held that the attorney general is the only person authorized to maintain the present action, and the demurrer is accordingly overruled.